DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


                                  Positive Recitation

Although claim 1 recites, “a computer readable medium”, however, paragraph 0057 of the specification discloses, “a computer readable storage medium may be any tangible medium that can contain or store a program for use by or in connection with an instruction execution system, apparatus, processor, or device”.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        





Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,866,997. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim limitations of the instant invention are anticipated by the afore-mentioned US Patent.
In the case of anticipation, there need not be any motivational analysis, since, the claim limitations of the instant invention are encompassed by the above-mentioned US Patent. 
In other words, the underlined limitations, that are the common limitations between the Instant invention and the issued Patent being similar, and are thought to be novel, however, the only difference being the section in the issued patent which is not underlined and it would not deviate the novelty of the invention.

Below, a tabular comparison, is indicative of such inclusion:

                  Application 17/096,587
                US Patent 10,866,997
1. A computer program product for determining functional and descriptive elements of application and interface images 

 identifying, from among a plurality of elements within one or more images of a user interface, a first set of elements and a second set of elements, wherein the first set of elements and the second set of elements each independently comprise either or both of: textual elements, and non-textual elements; determining one or more logical relationships between the textual elements and the non- textual elements;




building a hierarchy comprising some or all of the first set of elements and some or all of the second set of elements, wherein building the hierarchy forms a data structure representing functionality of the user interface; and
outputting the data structure to a memory.





 identifying a first set of elements within one or more images of a user interface, wherein each of the first set of elements is independently selected from the group consisting of: vertical lines, horizontal lines, and rectangular elements; identifying a second set of elements within the one or more images, wherein each of the second set of elements is independently selected from the group consisting of: radio buttons, icons, and textual elements; determining one or more logical relationships between the textual elements and non-textual elements of the image;
 building a hierarchy comprising some or all of the first set of elements and some or all of the second set of elements in order to form a tree-based data structure representing functionality of the user interface; and outputting the tree-based data structure to a memory.


Regarding claims 2-20, similar analysis as those presented for claims 2-20, of the afore-mentioned US Patent are applicable.
























                                              Prior Art of record


The Prior Art which are pertinent to Applicant’s invention but were not relied upon:

            Holm-Petersen et al. (USPAP       2011/0138,340), recites, “A user interface for business applications provides users a navigable top-down view of a hierarchical structure through a rotating hierarchy cone. The cone presents a partial view of a circularly organized hierarchy of parent and child nodes enabling users to view detail information, select tasks to be performed, and modify the structure while having an overall picture of the hierarchy. Users are enabled to rotate the cone to view an unlimited number of segments of the circularly organized hierarchy and to navigate across multiple levels up or down focusing on branches of the structure”.
            Kim et al. (USPAP       2005/0198,617), recites, “Techniques for providing graphical representations of a semantic structure of XML Schema documents which can explicitly represent not only composition/aggregation relationships between related datatypes and their child elements but also inheritance relationships between supertypes and subtypes in a single GUI screen of graphical schema browsers”.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ALAVI whose telephone number is (571)272-7386. The examiner can normally be reached on M-F from 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 








For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





















/AMIR ALAVI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Saturday, February 12, 2022